UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7741



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK BENJAMIN HEMPHILL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-99-659)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Benjamin Hemphill, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Hemphill seeks to appeal the district court’s denial of

his “Motion to Correct and/or Reduce Sentence” pursuant to Fed. R.

Crim. P. 35(b).   We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Movants are accorded ten days after the entry of the district

court’s final judgment or order to note an appeal in criminal

cases.   Fed. R. App. P. 4(b)(1); United States v. Breit, 754 F.2d

526, 528 (4th Cir. 1985) (applying ten-day appeal period to Rule 35

motion).

     The district court’s order denying Rule 35 relief was entered

on the docket on October 22, 2002; the ten-day appeal period

expired on November 1,2002.   Under Houston v. Lack, 487 U.S. 266

(1988), the earliest date we may consider Hemphill filed his notice

of appeal is November 5, 2002.   Because Hemphill failed to file a

timely notice of appeal or to obtain an extension of the appeal

period, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2